DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Neil P. Ferraro (REG. No. 39,188) on 02/09/2022.
Listing of Claims:

1. (Currently Amended) A system comprising:
	an asset tracking device; and
a specialized casing unit to house the asset tracking device and to connect the asset tracking device to a communication port of an asset;
	wherein the asset tracking device comprises:
a communication port interface to:
interface with the communication port of the asset directly; and
interface with the communication port of the asset through the specialized casing unit; and
		a controller to:
determine whether the asset tracking device is interfaced with the communication port of the asset directly or through the specialized casing unit; and
;
wherein the specialized casing unit comprises:
a communication port connector to connect the asset tracking device to the communication port of the asset, the communication port connector including:
an asset tracking device-connecting portion to interface with the communication port interface of the asset tracking device, 
an asset-connecting portion to interface with the communication port of the asset, and 
a cable to connect the asset tracking device-connecting portion to the asset-connecting portion; and
a casing to house the asset tracking device and the asset tracking device-connecting portion of the communication port connector with the cable and the asset-connecting portion free to connect to the communication port of the asset.

2. (Original) The system of claim 1, wherein the controller determines whether the asset tracking device is interfaced with the communication port of the asset directly or through the specialized casing unit by detecting an identifying characteristic of the specialized casing unit. 
3. (Canceled)
4. (Currently Amended) The system of claim 1, wherein the casing is waterproof.
5. (Currently Amended) The system of claim 1, wherein the asset tracking device-connecting portion of the communication port connector matches a form factor and connection pin arrangement of the communication port of the asset.
6. (Currently Amended) The system of claim 1, wherein the casing includes:

a cover that fits over the tray and is mountable to the asset, the cover to close the interior space of the tray and seal the sealable opening of the tray when fit over the tray and mounted to the asset, the cover including a  that extends past a perimeter of the tray in a vicinity of the sealable opening to at least partially conceal the cable as it passes through the sealable opening, the  further to at least partially conceal the cable as it passes from the sealable opening into the asset through a hole in the asset located beneath the .
7. (Currently Amended) The system of claim 1, wherein the controller determines whether the asset tracking device is interfaced with the communication port of the asset directly or through the specialized casing unit by detecting an identifying characteristic of the asset tracking device-connecting portion of the communication port connector. 
8. (Original) The system of claim 7, wherein the identifying characteristic of the asset tracking device-connecting portion of the communication port connector is the characteristic that two connection pins of the asset tracking device-connecting portion of the communication port connector are shorted together. 
9. (Original) The system of claim 7, wherein:
the asset tracking device includes an expansion port; 
the asset tracking device-connecting portion of the communication port connector includes:
a communication port interface connector to interface with the communication port interface of the asset tracking device, and 
an expansion port connector to interface with the expansion port of the asset tracking device; and
the identifying characteristic of the asset tracking device-connecting portion of the communication port connector is the characteristic that one or more connection pins of the expansion 
10. (Original) The system of claim 1, wherein the controller is to configure the asset tracking device to operate in the specialized operating mode by one or more of:
disabling a tracking feature that is to be disabled when the asset tracking device is housed in the specialized casing unit; 
enabling a tracking feature that is to be enabled when the asset tracking device is housed in the specialized casing unit;
modifying a tracking feature that is to be modified when the asset tracking device is housed in the specialized casing unit; and
setting a communication parameter that is to be set when the asset tracking device is housed in the specialized casing unit.
11. (Original) The system of claim 1, wherein:
the system further comprises an asset tracking device testing apparatus to:
interface with the asset tracking device,
cooperate with the asset tracking device to determine whether the asset tracking device is interfaced with the asset tracking device testing apparatus directly or through the specialized casing unit, and
when it is determined that the asset tracking device is interfaced with the asset tracking device testing apparatus through the specialized casing unit, cause the asset tracking device to store an indication that the asset tracking device is to operate in the specialized operating mode; and 
	the controller of the asset tracking device determines whether the asset tracking device is interfaced with the communication port of the asset directly or through the specialized casing unit by the asset tracking device determining, during a bootup sequence, whether the indication that the asset tracking device is to operate in the specialized operating mode is stored on the asset tracking device.

an interface layer to collect data through a communication port of an asset; and
a controller to:	
determine whether the asset tracking device is housed in a specialized casing unit, the specialized casing unit including a communication port connector to connect the interface layer of the asset tracking device to the communication port of the asset; and
when it is determined that the asset tracking device is housed in the specialized casing unit, configure the asset tracking device to operate in a specialized operating mode; and
a network interface to transmit the data collected through the interface layer to a server;
wherein the communication port connector of the specialized casing comprises:
a communication port connector to connect the asset tracking device to the communication port of the asset, the communication port connector including:
an asset tracking device-connecting portion to interface with the communication port interface of the asset tracking device, 
an asset-connecting portion to interface with the communication port of the asset, and 
a cable to connect the asset tracking device-connecting portion to the asset-connecting portion; and
a casing to house the asset tracking device and the asset tracking device-connecting portion of the communication port connector with the cable and the asset-connecting portion free to connect to the communication port of the asset.
13. (Original) The asset tracking device of claim 12, wherein the controller determines whether the asset tracking device is housed in the specialized casing unit by detecting a hardware configuration of the specialized casing unit. 
14. (Original) The asset tracking device of claim 13, wherein:

a communication port interface to interface with the communication port of the asset directly and to interface with the communication port of the asset through the specialized casing unit, and
an expansion port, and
the hardware configuration of the specialized casing unit comprises a shorted connection between the communication port interface of the asset tracking device and the expansion port of the asset tracking device.
15. (Original) The asset tracking device of claim 12, wherein the controller determines whether the asset tracking device is housed in the specialized casing unit by determining whether an indication that the asset tracking device is to operate in the specialized operating mode is stored on the asset tracking device.
16. (Original) The asset tracking device of claim 12, wherein the controller is to configure the asset tracking device to operate in the specialized operating mode by one or more of:
disabling a tracking feature that is to be disabled when the asset tracking device is housed in the specialized casing unit; 
enabling a tracking feature that is to be enabled when the asset tracking device is housed in the specialized casing unit;
modifying a tracking feature that is to be modified when the asset tracking device is housed in the specialized casing unit; and
setting a communication parameter that is to be set when the asset tracking device is housed in the specialized casing unit.
17. (Currently Amended) A method comprising:
	interfacing an asset tracking device with a control unit;
	determining whether the asset tracking device is interfaced with the control unit directly or through a specialized casing unit, the specialized casing unit comprises:
a communication port connector to connect the asset tracking device to the communication port of the asset, the communication port connector including:
an asset tracking device-connecting portion to interface with the communication port interface of the asset tracking device, 
an asset-connecting portion to interface with the communication port of the asset, and 
a cable to connect the asset tracking device-connecting portion to the asset-connecting portion; and
a casing to house the asset tracking device and the asset tracking device-connecting portion of the communication port connector with the cable and the asset-connecting portion free to connect to the communication port of the asset; and
	when it is determined that the asset tracking device is interfaced with the control unit through the specialized casing unit, configuring the asset tracking device to operate in a specialized operating mode. 
18. (Original) The method of claim 17, wherein the control unit comprises an electronic control unit of an asset.
19. (Currently Amended) The method of claim 17, wherein:
	the control unit comprises an asset tracking device testing apparatus; 
	determining whether the asset tracking device is interfaced with the control unit directly or through [[a]] the specialized casing unit comprises the asset tracking device testing apparatus cooperating with the asset tracking device; and
	configuring the asset tracking device to operate in the specialized operating mode comprises:
the asset tracking device testing apparatus transmitting a command to the asset tracking device to store an indication that the asset tracking device is to operate in the specialized operating mode,
	the asset tracking device initializing a bootup sequence;

	the asset tracking device configuring itself to operate in the specialized operating mode.
20. (Original) The method of claim 19, wherein a specialized tracking feature is enabled in the specialized operating mode, and the method further comprises:
	the asset tracking device collecting specialized data in accordance with the specialized tracking feature; and
	the asset tracking device transmitting the specialized data to a server.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1, 2 and 4-20 are allowed.
The closest prior art of record, Grobler et al. (U.S. Patent Publication No. 2018/0151003) in view of Ruther et al. (U.S. Patent Publication No. 2014/0019000) and none of the prior art of record discloses or suggests, alone or in combination, a system comprising: an asset tracking device; and a specialized casing unit to house the asset tracking device and to connect the asset tracking device to a communication port of an asset; wherein the asset tracking device comprises: a communication port interface to: interface with the communication port of the asset directly; and interface with the communication port of the asset through the specialized casing unit; and 	a controller to: determine whether the asset tracking device is interfaced with the communication port of the asset directly or through the specialized casing unit; and when it is determined that the asset tracking device is interfaced with the communication port of the asset through the specialized casing unit, configure the asset tracking device to operate in a specialized operating mode; wherein the specialized casing unit comprises: a communication port connector to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
/H. A. K./					
Primary Examiner, Art Unit 2456 
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456